Citation Nr: 1028951	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's representative has raised the issue of the adequacy 
of the Veteran's May 2006 VA examination, noting that the 
examiner did not have access to the Veteran's claims file.  The 
Board notes that the examination report reflects that the 
examiner did not have access to the Veteran's claims file, and 
the examiner specifically stated that an opinion could not be 
rendered without resort to speculation.  The law provides that 
service connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1992).  

The Veteran's representative has therefore requested that the 
Veteran's claim be remanded to provide the same VA examiner an 
opportunity to amend her opinion after having an opportunity to 
review the Veteran's claims file. VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  See 
38 U.S.C. § 5103A (West 2002).  The duty to assist includes 
obtaining an adequate VA examination; this duty is not 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account records 
of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, upon remand, the Veteran should be afforded a 
new VA opinion, which should include reference to the Veteran's 
claims file and service treatment records.  Prior to sending the 
file for an additional opinion, the RO/AMC should collect the 
Veteran's most recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records pertaining 
to the Veteran from the Danville VA Medical 
Center since May 2006, the date of the most 
recent records in the claims file.  All 
records obtained should be associated with 
the claims file.

2.  Once the Veteran's most recent VA 
treatment records have been collected, return 
the claims file to the same examiner that 
performed the Veteran's May 2006 VA 
examination.  Request that the examiner 
provide an updated opinion based on the 
evidence reviewed from the Veteran's claims 
file.  The claims folder and a copy of this 
remand must be made available to the examiner 
for review in conjunction with the 
examination; the examination report must 
reflect a review of the claims folder.  The 
examiner should again state whether the 
Veteran's hearing loss and tinnitus are at 
least as likely as not (i.e., 50 percent or 
greater) related to the Veteran's military 
service.  The examiner should provide 
reasoning for her opinion, making reference 
to any pertinent records from the claims 
file.

3.  If the same examiner is not available, 
schedule the Veteran for a new VA examination 
by an appropriate medical professional to 
determine the nature and etiology of the 
Veteran's claimed hearing loss and tinnitus.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination; 
the examination report must reflect a review 
of the claims folder.  The examiner should 
state whether the Veteran's hearing loss and 
tinnitus are at least as likely as not (i.e., 
50 percent or greater) related to the 
Veteran's military service.  The examiner 
should provide reasoning for any opinion 
given, making reference to any pertinent 
records from the claims file.

4.  Once the Veteran has been afforded a new 
VA opinion, readjudicate the claim, and 
provide a supplemental statement of the case 
to the Veteran and his representative.  If 
any issues on appeal remain denied, the 
Veteran and his representative should be 
given adequate opportunity to respond before 
the claim is returned to the Board for 
further adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

